DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Claims 1-11 in the reply filed on 01/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawase et al. (2010/0000788).
 	Kawase et al. discloses an arrangement comprising an electric cable having a first electric conductor (5); and a contact device having a crimp barrel (11) and a contact element (8) mechanically and electrically connected to the crimp barrel, the crimp barrel extending along an axis and having a first inner circumferential side and a first outer circumferential side, a first impress and a second impress (separated by protrusions) provided in a first sub-portion of the crimp barrel, the second impress is offset circumferentially from the first impress with respect to the axis, the first inner circumferential side is shaped by the first impress and the second impress in such a manner that the first inner circumferential side is pressed against a second outer circumferential side of the first electric conductor and electrically contacts the second outer circumferential side, the first inner circumferential side fitting against the second outer circumferential side (re claim 1).  It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, stamped into, which is recited in the claim. In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	
 	Kawase et al. also discloses that the first inner circumferential side has a
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (2015/0064992) in view of Montena (2012/0122329).
Kato et al. discloses an arrangement comprising an electric cable having a first electric conductor (3); and a contact device having a crimp barrel (6) and a contact element (5) mechanically and electrically connected to the crimp barrel, the crimp barrel extending along an axis and having a first inner circumferential side and a first outer circumferential side, wherein the first inner circumferential side is pressed against a second outer circumferential side of the first electric conductor and electrically contacts the second outer circumferential side, the first inner circumferential side fitting against the second outer circumferential side (re claim 1).  Kato et al. also discloses that the first inner circumferential side has a circular cross-section with respect to the axis (re claim 2); the cable has an electrically insulating intermediate layer (2) and a second electric conductor (1), the insulating intermediate layer circumferentially sheathing the second conductor and electrically insulating it from the first conductor, wherein the first conductor is arranged outside the insulating intermediate layer and sheaths the insulating intermediate layer (re claim 5); the contact element has an opening, wherein the insulating intermediate layer and the second conductor extend through the opening (re claim 6); the contact element has a connection portion (51) and a contact portion (53), wherein the connection portion electrically and mechanically connected to the contact portion, and wherein the connection portion is a hollow cylinder (re claim 7); the connection portion and the contact portion are formed in In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	
 	Kato et al. does not disclose the crimp barrel including a first impress and a second impress provided in a first sub-portion of the crimp barrel, the second impress is offset circumferentially from the first impress with respect to the axis, wherein the first inner circumferential side is shaped by the first impress and the second impress (re claim 1).  
 	Montena discloses an arrangement comprising a crimp barrel (275, Figs 14-15) which includes a first impress and a second impress (separated by protrusions) provided in a first sub-portion of the crimp barrel, the second impress is offset circumferentially from the first impress with respect to the axis, wherein the inner circumferential side of the crimp barrel is shaped by the first impress and the second impress.  Montena also discloses that the crimp barrel has a protuberance 
 	It would have been obvious to one skilled in the art to modify the crimp barrel of Kato et al. to have first impress, second impress, and protuberance to provide gripping means between the barrel and the second conductor and between the barrel and a further external component, such as a nut as taught by Montena.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al. in view of Jeong (7268297).
 	Kawase et al. discloses the invention substantially as claimed including a third impress (11a) being provided in the crimp barrel and forming a convexity on the first inner circumferential side.  Kawase et al. does not disclose a fourth impress being shaped into the connection portion by the convexity and the convexity engaging the fourth impress in a positive connection.
 	Jeong (Fig. 2) discloses an arrangement comprising a crimp barrel (30) and a contact element (10), wherein the crimp barrel includes an impress that forms a convexity on the inner circumferential side of the barrel, wherein another impress is shaped into a connection portion of the contact element by the convexity, and wherein the convexity engages said another impress in a positive connection.
 	It would have been obvious to one skilled in the art to modify the arrangement of Kawase et al. such that a fourth impress is shaped into the connection portion by the convexity and the convexity engaging the fourth impress in a positive connection to further secure the first conductor between the contact element and the crimp barrel.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847